DETAILED ACTION
This action is responsive to the Amendment filed on 02/03/2022. Claims 1-20 are pending in the case. Claims 1 and 11 are independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tricklebank et al. (European Patent Application No. 1 124 176 A2 (included in the Information Disclosure Statement (IDS) filed on 06/03/2021), hereinafter “Tricklebank”).

As to independent claims 1 and 11, Tricklebank shows a system and a concomitant method, comprising at least one processor executing instructions within a memory coupled to a computing device, the instructions causing the computing device to:
store, within a database [¶¶ 18 & 26]:
a presentation content [e.g. a “work-area” (¶ 15)];
and at least one display parameter which, when implemented: renders and displays at least one control panel at a first position within a lower half of a graphical user interface (GUI) [e.g., displaying the toolbar a first/left position within a lower half of the GUI (fig. 1)], and 
updates the GUI to display the at least one control panel at a second position within the lower half of the GUI [e.g., updating the GUI to display the toolbar a second/right position that is also within the lower half of the GUI (fig. 2)]; 
generate the GUI according to the at least one display parameter, the GUI including: the presentation content within a first content layer of the GUI; the at least one control panel at the first position within the lower half of the GUI and overlaid on the first content layer of the GUI at a higher z-index value than the first content layer [see, e.g., in fig. 1, how the GUI is generated according to the at least one display parameter, where the presentation content corresponds to a first (lower) content layer of the GUI, and the control panel is generated at the first/left position within the lower half of the GUI and overlaid on the first content layer of the GUI (at a higher z-index value than the first content layer, such that the buttons/icons emanating from the toolbar are overlaid on top of the presentation content).];
a plurality of buttons or icons displayed on the at least one control panel [e.g. displaying a plurality of “on screen buttons” (¶ 12), logos (¶ 12), and/or “user input objects” (¶¶ 08-09) on the at least one toolbar/control panel (figs. 1-2)], and configured to receive a user input via a selected button or icon of the plurality of buttons or icons; receive, from the at least one control panel via an input device, the user input; identify, from a position within the GUI of the selected button or icon corresponding to the user input, the second position [“The preferred embodiment is a product that is intended for use for Primary school whole class mathematics teaching using an electronic white board (see Figure 3 for an example of the sort of whiteboard). The tool buttons that are manipulated by a user are situated on a wide border on one side of the whiteboard. The tools can then be manipulated without the user obscuring any part of the board (as happens partially for example in Figure 3). The preferred side on which to have the buttons may depend on whether the user is left or right-handed, personal preference and may even change whilst the software is in use. For example if the screen was displayed with the tools on the left hand side of the screen (see Figure 1) and the user was stood on the right hand side of the screen, the tools could easily be summoned to that side by touching a single active area of the screen (in this case the RM logo). The user input is thus an on screen button. Other types of on screen or physical simple user inputs could be appropriate. The tools would flip to the right hand side of the screen and the 'flipping' button would move to the left-hand side of the screen. The working area of the screen itself would also shift to the left to accommodate the wider border (see Figure 2).” (¶ 12)]; and 
update the at least one control panel to be displayed at the second position according to the at least one display parameter [“In a broad aspect, the invention provides the ability to manipulate user input objects on a display to enable rapid translation of the objects from one area of a display to another.
In particular, there is provided a system for controlling a presentation display, the display being configured to show a plurality of user input objects through which a user may interact, comprising a display controller for controlling the display to show the plurality of user input objects as a toolbar at one side of the display, and a user input device arranged to provide a user control of the display, wherein the display controller and user input device are configured to control the display to show the toolbar at either side of the display through a simple user input.
The invention allows a toolbar to be swapped from one side of the presentation display to another to allow for left and right-handed users. Even when the toolbar is positioned comfortably for a users' natural 'handedness' the user may want to quickly swap between sides of the board to work on material that is currently displayed on the other side of the screen. They will want to stand in front of the screen as little as possible as this obliterates the image from view. In the preferred embodiment, the controller allows swapping of the high interaction toolbar/menu between the right and left edges of the screen by a single click, thereby instantly allowing the presenter/teacher to swap sides.” (¶¶ 08-10)].

As to dependent claims 2 and 12, Tricklebank further shows:
an interactive whiteboard device including the processor, the memory, the database, the input device, and a display device; the interactive whiteboard device including the input device and the display device, and coupled to the at least one processor, the memory, and the database; or the interactive whiteboard device including the input device and the display device, and coupled to a local computing device and, through a network, to a server including the processor and coupled to the database [All of the components/devices (including a display device) may be included in an interactive whiteboard device (figs. 1-3, ¶¶ 03 & 09-13).].

As to dependent claims 3 and 13, Tricklebank further shows:
to generate the GUI by: selecting, from the database: the at least one display parameter; and a plurality of control interface data for configuring and rendering the at least one control panel; determining, from the plurality of control interface data, a visibility of: the at least one control panel; and at least one button or icon, in the plurality of buttons or icons, to be displayed on the at least one control panel; identifying the first position within the plurality of control interface data; and aligning the at least one control panel to be overlaid on the first content layer of the GUI at the first position [See (as illustrated in fig. 1) how display parameters and control interface data may be selected to determine a visibility of the toolbar/control panel (which includes at least one button or icon) such that it “[…] aligns objects when they are placed on top of other objects […]” (¶ 19) on the first content layer of the GUI at the first position.].

As to dependent claims 4 and 14, Tricklebank further shows:
generate, for display on the GUI: a first tab located on a left of the plurality of buttons or icons; and a second tab located on a right of the plurality of buttons or icons; and responsive to the user input comprising a selection of the first tab: identify a location of a user on the left of the computing device; and update the at least one control panel to be displayed at the second position on the left of the GUI; and responsive to the user input comprising a selection of the second tab: identify the location of the user on the right of the computing device; and update the at least one control panel to be displayed at the second position on the right of the GUI [“The preferred embodiment is a product that is intended for use for Primary school whole class mathematics teaching using an electronic white board (see Figure 3 for an example of the sort of whiteboard). The tool buttons that are manipulated by a user are situated on a wide border on one side of the whiteboard. The tools can then be manipulated without the user obscuring any part of the board (as happens partially for example in Figure 3). The preferred side on which to have the buttons may depend on whether the user is left or right-handed, personal preference and may even change whilst the software is in use. For example if the screen was displayed with the tools on the left hand side of the screen (see Figure 1) and the user was stood on the right hand side of the screen, the tools could easily be summoned to that side by touching a single active area of the screen (in this case the RM logo). The user input is thus an on screen button. Other types of on screen or physical simple user inputs could be appropriate. The tools would flip to the right hand side of the screen and the 'flipping' button would move to the left-hand side of the screen. The working area of the screen itself would also shift to the left to accommodate the wider border (see Figure 2).” (¶ 12)].

As to dependent claims 5 and 15, Tricklebank further shows:
overlay the plurality of buttons or icons within the GUI at a position different from that of a content editing panel, wherein a change in the position of the plurality of buttons or icons causes the content editing panel to be repositioned, within the GUI, relative to the plurality of buttons or icons [Compare, for example, fig.1 versus fig. 2 (and/or at least ¶ 12), wherein the operability to overlay the plurality of buttons or icons within the GUI at a position different from that of a content editing panel, wherein a change in the position of the plurality of buttons or icons causes the content editing panel to be repositioned, within the GUI, relative to the plurality of buttons or icons.].

As to dependent claims 6 and 16, Tricklebank further shows:
generate, the plurality of buttons or icons comprising: a first button or icon configured to receive an additional user input for moving the at least one control panel; a second button or icon configured to receive the additional user input for transmitting assignments associated, in the database, with the presentation content; a third button or icon configured to receive the additional user input for generating and storing notes associated, in the database, with the presentation content; or a fourth button or icon configured to receive the additional user input for adding graphical content associated, in the database, with the presentation content [See, for example, figs. 1-3 and/or ¶¶ 01-03 & 08-15, which show an operability to generate a given button or icon configured to receive an additional user input for either moving the control panel (e.g. ¶ 12) and/or for adding any other education-related graphical content associated with the display data.].

As to dependent claims 8 and 18, Tricklebank further shows:
access, in response to a selection of a button or an icon within the plurality of buttons or icons: a plurality of lessons associated, in the database, with the presentation content; or a plurality of resources associated, in the database, with the presentation content [“Button bars are facilitated through a CbuttonTray class which is subclassed from a derivation of CscreenItem and provides code to display expanding button bars. This is then sub-classed to provide radio-button bar functionality.” (¶ 21) | For further context into the plurality of content-associated resources that may be accessed, see also figs. 1-3 & ¶¶ 08-12 & 15-19.].

As to dependent claims 9 and 19, Tricklebank further shows:
identify within the GUI: at least one additional visible GUI interface element; and a plurality of pixel coordinates for the at least one additional visible GUI interface element; and position the at least one control panel so that it does not overlay the plurality of pixel coordinates associated with the at least one additional visible GUI interface element [Pixel coordinates for an additional visible GUI interface element may be identified such that the repositioning the control panel does not overlay the plurality of pixel coordinates associated with the at least one additional visible GUI interface element (figs. 1-3; ¶¶ 08-12 & 23).].

As to dependent claims 10 and 20, Tricklebank further shows:
animate the at least one control panel being updated to display at the second position by: dividing a distance between the first position and the second position into a plurality of GUI frames iterated to show motion; calculating a new position of a transitioning element at each of a plurality of iterations; iteratively rendering a GUI frame sequentially for each of the plurality of GUI frames at each of the plurality of iterations, and terminating the animation at the second position [“Figure 5 illustrates how the screen is rearranged after the user has pressed the switch button and the side to be changed to has been determined. At 22 a new static background image is loaded. At step 24, this image is copied onto a background Device-Context. At step 26, each toolbar's new position is determined from a look-up table. At step 30, a function is called to move the toolbar to its new position. If all toolbars have been moved at step 32, then the work area is set to a new position at step 36, the screen rendered at step 38 and updated at step 40. The function that moves the toolbar and work-area is a SetPos function. Figure 6 provides a representation of how the SetPos function in the composite ScreenItem class works. As previously described, the composite ScreenItem class allows multiple screen items to be combined together to work as one. At step 42, the new position of an object is passed into the SetPos function at step 44. At step 46, the delta position is calculated -the difference between the current location and the new location. At step 48, the SetPos function is called to move each object to its new position. And step 50, the new position is stored and the bounding rectangle is calculated. At step 52 the function is terminated.” (¶ 23)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Tricklebank et al. (European Patent Application No. 1 124 176 A2 (included in the Information Disclosure Statement (IDS) filed on 06/03/2021), hereinafter “Tricklebank”) in view of Kwan (US Patent Application Pub. No. 2017/0178525, hereinafter “Kwan”).

As shown above, Tricklebank shows an operability to generate virtually any kind of button or icon for its whiteboard-intended toolbar/graphical user interface (see, e.g. Tricklebank: ¶¶ 12-19). Nonetheless, in lieu of simply pointing to the considerable breadth of the limitation “a navigation breadcrumb” as currently recited, the wide spectrum of mapping alternatives the limitation’s broadest reasonable interpretation would cover, and/or the fact that “a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment,” 1 it is potentially conceded that Tricklebank does not appear to explicitly recite a “navigation breadcrumb” as apparently intended. In an analogous art, Kwan shows:
generate, in association with the plurality of buttons or icons, a navigation breadcrumb [“Week and lesson information panel 340 may include information UIs (e.g., UI element 341, and UI element 342), which identify, for example, which week of the course and which lesson of the week is current (i.e. which week and lesson of the course current item 310 belongs to). UI element 341 and UI element 342 (as shown for in FIG. 3), respectively, may show, for example, that current item 310 belongs to “Week 3” of the course, and belongs to a lesson titled “Game Balance,” which is lesson 3 of 4 for the week. Week and Lesson information panel 340 may also include an information UI element (e.g., UI element 349), which provides information on the lesson that is next to the current lesson in the online education course. For example, UI element 349 (as shown in FIG. 3) may, for example, show that next lesson is “Project: Game design document.” Week and Lesson information panel 340 may further include a user-activable navigation UI element 343 that may be activated to take the student to the week overview page for the course. The week overview page (as discussed with reference to breadcrumb 346 in navigation system 250 above) may provide week level contextual information on the course content (e.g., the week syllabus).
[…] UI elements 344, 345, 346, 347 and 348 elements and/or the corresponding UI elements (e.g., icons 344 a, 345 a, 346 a, 347 a and 348 a, and UI elements 345 b, 346 b, 347 b and 348 b) may include activable navigation elements or links that can be activated to navigate to the respective item views in the lesson. […]” (Kwan: ¶¶ 43-45)].

One of ordinary skill in the art, having the teachings of Tricklebank and Kwan before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate a navigation breadcrumb into Tricklebank, as taught by Kwan. The rationale for doing so would have been that Tricklebank had already explicitly stated the benefits of providing “more interactive electronic displays boards [that] allow both display of standard computer presentations but also allow interactions directly by enabling the presenter to […] in other ways directly manipulate the computer generated image while standing at the board[…]” (Tricklebank: ¶ 03), and Kwan confirms how incorporating a navigation breadcrumb would improve Tricklebank’s user experience “so that the students can navigate to all other items in the lesson with a single click. Students may often “jump around” non-adjacent items, for example, to review content in the lesson before taking a quiz. Navigation system 350 may enable the students to do so without constantly having to return to the week overview page, which can be a jarring transition, especially in weeks with lots of content. Furthermore, as discussed with reference to navigation system 250 above, getting back to a student's current item views in the week may involve scrolling through items of a week to find or locate a desired item view. Navigation system 350 may avoid such difficulties by providing week and lesson information (e.g., in Week and Lesson information panel 340) in the current item view and enabling direct and immediate navigation to other item views in the lesson by a single click in Week and Lesson information panel 340.” (Kwan: ¶ 46). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tricklebank and Kwan in order to obtain the invention as recited in claims 7 and 17.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“Applicant respectfully submits that Tricklebank fails to disclose, teach, or suggest at least identifying from a position within the GUI of the selected button or icon corresponding to the user input, the second position. Rather, Tricklebank discloses an explicit method of changing a display based on a direct, explicit user input or instruction to change the display.”

The Office respectfully disagrees. First, it would appear that Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not show how the amendments avoid such references or objections. In other words, Applicant does not explain how or why they believe their allegation that “Tricklebank discloses an explicit method of changing a display based on a direct, explicit user input or instruction to change the display” to discredit or impede Tricklebank in any way from reading on the claim language in question. Moreover, the Office respectfully maintains that Tricklebank very reasonably reads on the feature to “identify, from a position within the GUI of the selected button or icon corresponding to the user input, the second position” as currently claimed. For example, see how the second position (e.g. the right position in Tricklebank: fig. 2, as opposed to the first/left position in Tricklebank: fig. 1) is identified from a position within the GUI of the selected button or icon corresponding to the user input (e.g. a position within the GUI corresponding to the user-input/selected “RM” button or icon on the bottom-right corner that was within the GUI of Tricklebank: fig. 1), as further described in at least Tricklebank: ¶¶ 08-10 & 12. Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2111.01(II) (citing Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)).